 

Exhibit 10.21

OPTION GRANT NOTICE AND AGREEMENT

Igloo Holdings Corporation (the “Company”), pursuant to its 2010 Stock Incentive
Plan (the “Plan”), hereby grants to the Holder the number of Options set forth
below, which shall be designated as either Time-Vested Options or
Performance-Vested Options. The Options are subject to all of the terms and
conditions as set forth in this Option Grant Notice and Agreement (this “Grant
Notice”), as well as the terms and conditions of the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the same meaning as set forth in the Plan.

 

Holder:    Vincent Chippari Date of Grant:    October 25, 2010 Number of
Time-Vested Options:    1,000,000 Number of Performance-Vested Options:   
1,000,000 Exercise Price Per Share of Stock:    $1.00 Expiration Date:   
October 25, 2020 Vesting Commencement Date:    October 25, 2010 Vesting
Schedule:   

Time-Vested Options:

   Subject to the Holder’s continuous employment with the Employer through the
applicable vesting date, twenty percent (20%) of the Time-Vested Options shall
vest upon the one (1) year anniversary of the Vesting Commencement Date, and the
remainder of the Time-Vested Options shall vest in substantially equal monthly
installments during the forty-eight (48) months thereafter (such that one and
two thirds percent (1 2/3%) of the Time-Vested Options shall vest upon each
subsequent monthly anniversary of the Vesting Commencement Date during such
period). Notwithstanding anything herein to the contrary, in the event that a
Change in Control occurs, and the Holder experiences a Termination either (x) by
the Employer (or its successor) without Cause or (y) by the Holder for Good
Reason, in either case subsequent to the consummation of such Change of Control
but prior to the one year anniversary of such consummation, all unvested Time
Vested Options shall vest in full upon such Termination.



--------------------------------------------------------------------------------

 

Performance-Vested Options:

   Subject to the Holder’s continuous employment with the Employer through the
applicable vesting date, upon each Liquidity Event, a number of
Performance-Vested Options shall vest equal to the product of (x) the total
number of Vesting-Eligible Performance-Vested Options with respect to such
Liquidity Event multiplied by (y) the Performance-Vested Option Vesting
Percentage for such Liquidity Event. All Vesting-Eligible Performance-Vested
Options with respect to a given Liquidity Event that do not vest upon the
occurrence of such Liquidity Event because the Performance-Vested Option Vesting
Percentage for such Liquidity Event is less than 100% shall be forfeited by the
Holder for no consideration on the date of such Liquidity Event and thereafter
shall be of no further force or effect.    Definitions: For purposes of this
Grant Notice, the following definitions shall apply.    “Employment Agreement”
means that certain Employment Agreement, dated as of September 17, 2010, between
Interactive Data Corporation and the Holder, as the same may be amended and/or
restated from time to time.    “Excluded Transfer” shall mean a sale of Stock by
a Sponsor (i) to an employee of the Company or its affiliates on or prior to
July 29, 2011, or (ii) pursuant to a Permitted Syndication Sale (as defined in
the Shareholders Agreement (as defined below)), in each case to the extent that
the purchase price paid for the Stock is $1.00 per share.    “Good Reason” shall
have the meaning given to it in the Employment Agreement.    A “Liquidity Event”
shall be deemed to occur with respect to any particular share of Stock (i) upon
any sale or exchange of such Stock by the Sponsors to a Third Party in which the
Sponsors receive solely cash and/or Marketable Securities in exchange for such
Stock, (ii) upon any distribution of such Stock by the Sponsors to their limited
partners or (iii) at such time as such Stock first satisfies the criteria in the
definition of Marketable Securities such that such Stock constitutes Marketable
Securities; provided, that in no event shall an Excluded Transfer constitute a
Liquidity Event for purposes of this Grant Notice. In addition, in the event
that a Change in Control occurs which does not constitute a Liquidity Event
pursuant to clause (i), (ii) or (iii) of the preceding sentence, and Holder
experiences a Termination either (x) by the Employer (or its successor) without
Cause or (y) by the Holder for Good Reason, in either case subsequent to the
consummation of such Change in Control but prior to the one year anniversary of
such consummation, then a Liquidity Event will be deemed to occur upon such
Termination with respect to Stock then held by the Sponsors for which a prior
Liquidity Event has not occurred. For the avoidance of doubt, only one Liquidity
Event may occur with respect to any particular share of Stock.

 

-2-



--------------------------------------------------------------------------------

 

  “Marketable Securities” means securities publicly traded on a national
exchange or the Nasdaq National Market that (a) are not subject to any of the
following: (i) contractual limitations on sale, (ii) limitations on sale arising
from the need to comply with applicable securities laws relating to insider
trading or any insider trading policy of the applicable issuer, or (iii)
limitations on sale pursuant to securities laws, including limitations pursuant
to Rule 144 or Rule 145 promulgated under the Securities Act of 1933 and (b)
represent, together with all of securities of the applicable issuer held by the
Sponsors, not more than 10% of the outstanding shares of such issuer.   “Net
Return on Invested Capital” means, with respect to a given Liquidity Event, the
multiple determined by dividing (X) by (Y), where (X) equals (i) the total
consideration deemed received by the Sponsors in respect of the Stock that are
the subject of such Liquidity Event, plus (ii) an amount equal to any cash
dividend previously paid to the Sponsors in respect of the shares of Stock that
are the subject of such Liquidity Event, minus (iii) any reasonable fees and
expenses incurred by the Sponsors in connection with such Liquidity Event, and
(Y) equals the total amount of the Sponsors’ invested capital in respect of the
shares of Stock that are the subject of such Liquidity Event. In the case of a
Liquidity Event of the sort described in (a) clause (i) of the definition
thereof, the Sponsors will be deemed to have received consideration equal to the
actual cash amount paid in such transaction and/or the Fair Market Value of any
Marketable Securities received in such transaction, (b) clause (ii) of the
definition thereof, the Sponsors will be deemed to have received consideration
equal to the Fair Market Value of the Stock distributed in such transaction,
(c) clause (iii) of the definition thereof, the Sponsors will be deemed to have
received consideration equal to the Fair Market Value of the Marketable
Securities on such date as the applicable Stock is first deemed to constitute
Marketable Securities and (d) the second sentence of the definition thereof, the
Sponsors will be deemed to have received consideration equal to the Fair Market
Value of the Stock held on the date of Termination.

 

-3-



--------------------------------------------------------------------------------

 

  “Performance-Vested Option Vesting Percentage” shall, with respect to a given
Liquidity Event, be a function of the Net Return on Invested Capital achieved by
the Sponsors in connection with such Liquidity Event as follows:         

Net Return on Invested

Capital

 

Performance-Vested

Option Vesting

Percentage

    1.0x or less   0%     2.0x   25%     3.0x   50%     4.0x   75%     5.0x or
more   100%  

In the event that the Net Return on Invested Capital falls between any of the
multiples listed in the table above, the Performance-Vested Option Vesting
Percentage shall be based on a straight line interpolation between such two
values (i.e., for each 0.1x increase in the net return on investment capital
above 1.0x, the Performance-Vested Option Vesting Percentage shall increase by
two and one-half (2 1/2) percentage points). For example, if the Net Return on
Invested Capital upon a given Liquidity Event equals 3.6x, the
Performance-Vested Option Vesting Percentage would equal sixty-five percent
(65%).

 

“Sponsors” means, collectively, investment funds affiliated with Warburg Pincus
LLC and Silver Lake Management Company III, L.L.C., and their respective
affiliates but, for the avoidance of doubt, shall not include Igloo Co-Invest
LLC or any vehicle formed for a similar purpose.

 

“Stock” shall have the meaning in the Plan and shall also include any securities
or other property into which Stock is exchanged by the Sponsors.

 

-4-



--------------------------------------------------------------------------------

 

   “Vesting-Eligible Performance-Vested Options” means, with respect to a given
Liquidity Event, a number of Performance-Vested Options equal to the product of
(x) the total number of Performance-Vested Options granted hereunder that have
not become Vested-Eligible Performance-Vested Options prior to such Liquidity
Event multiplied by (y) a fraction, the numerator of which is the total number
of shares of Stock sold, distributed or satisfying the criteria to be Marketable
Securities, as applicable, by the Sponsors in connection with such Liquidity
Event, and the denominator of which is the number of shares of Stock held by the
Sponsors on the Vesting Commencement Date plus any shares of Stock acquired by
the Sponsors following the Vesting Commencement Date minus the number of shares
of Stock that were the subject of any prior Liquidity Event minus the number of
shares of Stock previously sold by a Sponsor in an Excluded Transfer.
Termination of Employment:    Section 5(g) of the Plan regarding treatment of
Options upon Termination is incorporated herein by reference and made a part
hereof. Following any such Termination, shares acquired upon exercise of any
Options shall remain subject to Sections 8, 9 and 10 of the Plan provided that,
Section 8(b) of the Plan shall not apply. Repurchase Rights:    In addition to,
and not in lieu of, the restrictions set forth in Sections 9 and 10 of the Plan,
in the event a Material Breach Event (as defined below) occurs, (i) all of the
Holder’s Options (whether or not vested) shall immediately expire upon such
Material Breach Event, (ii) at any time thereafter upon delivery of written
notice by the Company, the Holder shall be obligated to deliver promptly (and,
in any event, no later than five (5) business days after delivery of such
notice) to the Company in immediately available funds to an account designated
by the Company in such notice the excess, if any, of (x) the aggregate gross
proceeds previously received by the Holder (or his or its transferee) from the
Company or any other Person or Group in connection with the transfer by the
Holder or any transferees of any shares of Stock acquired upon the exercise of
Options hereunder prior to the date of such Material Breach Event over (y) the
original purchase price, if any, paid by the Holder for such shares of Stock,
and (iii) the Company shall have the right, at any time thereafter, to
repurchase the shares of Stock acquired upon the exercise of Options hereunder
at a price per share equal to the lesser of (x) the Exercise Price Per Share of
Stock (as the same may adjusted pursuant to Section 11 of the Plan from time to
time) and (y) the Fair Market Value of the Stock on the date that the Company
exercises its repurchase right pursuant to this clause (iii); provided, however,
if (A) the Material Breach Event occurs after the ten (10) year anniversary of
the Date of Grant, and (B) the Option is a “stock right” within the meaning of
Section 409A of the Code, the repurchase price per share shall instead be the
Fair Market Value of the Stock on the date that the Company exercises its
repurchase right pursuant to this clause (iii). The Company may assign its
repurchase right pursuant to clause (iii) of the previous sentence to the
Sponsors in accordance with Section 9(e) of the Plan. For purposes of this Grant
Notice, the term “Material Breach Event” shall mean the Holders breach of the
Non-Interference Agreement (as defined below).

 

-5-



--------------------------------------------------------------------------------

 

Exercise of Options:   

To exercise a vested Option, the Holder (or his or its authorized
representative) must give written notice to the Company, using the form of
Option Exercise Notice attached hereto as Exhibit A, stating the number of
Options that he or it intends to exercise. The Company will issue the shares of
Stock with respect to which the Options are exercised upon payment for the
shares of Stock acquired in accordance with Section 5(d) of the Plan, which
Section 5(d) is incorporated herein by reference and made a part hereof;
provided, however, that if the Holder wishes to use any method of exercise other
than in immediately available funds in United States dollars, or by certified or
bank cashier’s check, the Holder shall have received the prior written approval
of the Committee or its designee approving such method of exercise.

 

Upon exercise of Options, the Holder will be required to satisfy applicable
withholding tax obligations as provided in Section 16 of the Plan.

Shareholders Agreement:    Prior to being issued any Stock pursuant to the
exercise of the Options, the Holder, to the extent not already a party to that
certain Shareholders Agreement dated as of July 29, 2010, by and among the
Company and certain of its investors, as the same may be amended and/or restated
from time to time (the “Shareholders Agreement”), shall be required to execute
and become a party to such agreement. Non-Interference    Agreement:    In the
event that the Holder breaches the Non-Interference Agreement executed
concurrently with, and attached as Exhibit A to, his Employment Agreement, in
addition to any other remedies, the Committee may, subject to delivery to Holder
of written notice from the Committee and an opportunity to address the Committee
within five (5) business days following receipt of such notice, determine, in
its sole discretion, to require all Options then held by the Holder to be
immediately forfeited and returned to the Company without additional
consideration.

 

-6-



--------------------------------------------------------------------------------

 

Section 280G:    Modified Cutback. If any payment, benefit or distribution of
any type to or for the benefit of the Holder, whether paid or payable, provided
or to be provided, or distributed or distributable pursuant to the terms of this
Grant Notice or otherwise (collectively, the “Parachute Payments”) would subject
the Holder to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
after-tax value of amounts received by the Holder after application of the above
reduction would exceed the after-tax value of the amounts received without
application of such reduction. For this purpose, the after-tax value of an
amount shall be determined taking into account all federal, state, and local
income, employment and excise taxes applicable to such amount. Unless the Holder
shall have given prior written notice to the Company to effectuate a reduction
in the Parachute Payments if such a reduction is required, which notice shall be
consistent with the requirements of Section 409A of the Code to avoid the
imputation of any tax, penalty or interest thereunder, then the Company shall
reduce or eliminate the Parachute Payments by first reducing or eliminating
accelerated vesting of stock options or similar awards, then reducing or
eliminating any cash payments (with the payments to be made furthest in the
future being reduced first), then by reducing or eliminating any other remaining
Parachute Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A of the Code) to the extent such reduction or elimination would
accelerate or defer the timing of such payment in manner that does not comply
with Section 409A of the Code.

 

-7-



--------------------------------------------------------------------------------

 

     Determinations. (i)An initial determination as to whether (x) any of the
Parachute Payments
received by the Holder in connection with the occurrence of a change in the
ownership or
control of the Company or in the ownership of a substantial portion of the
assets of the
Company shall be subject to the Excise Tax, and (y) the amount of any reduction,
if any, that
may be required pursuant to the previous paragraph, shall be made by an
independent
accounting firm selected by the Company (the “Accounting Firm”) prior to the
consummation
of such change in the ownership or effective control of the Company or in the
ownership of a
substantial portion of the assets of the Company. The Holder shall be furnished
with notice of
all determinations made as to the Excise Tax payable with respect to the
Holder’s Parachute
Payments, together with the related calculations of the Accounting Firm,
promptly after such
determinations and calculations have been received by the Company.    (ii)For
purposes of this provision, (A) no portion of the Parachute Payments the receipt
or enjoyment of which the Holder shall have effectively waived in writing prior
to the date of payment of the Parachute Payments shall be taken into account;
(B) no portion of the Parachute Payments shall be taken into account which in
the opinion of the Accounting Firm does not constitute a “parachute payment”
within the meaning of Section 280G(b)(2) of the Code; (C) the Parachute Payments
shall be reduced only to the extent necessary so that the Parachute Payments
(other than those referred to in the immediately preceding clause (A) or (B)) in
their entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the auditor or tax
counsel referred to in such clause (B); and (D) the value of any non-cash
benefit or any deferred payment or benefit included in the Parachute Payments
shall be determined by the Company’s independent auditors based on Sections 280G
and 4999 of the Code and the regulations for applying those sections of the
Code, or on substantial authority within the meaning of Section 6662 of the
Code. Additional Terms:      

•        Options shall be exercisable in whole shares of Stock only.

  

•        Each Option shall cease to be exercisable as to any share of Stock when
the Holder purchases the share of Stock or when the Option otherwise expires or
is forfeited.

 

-8-



--------------------------------------------------------------------------------

 

 

•        The Stock issued upon the exercise of any Options hereunder shall be
registered in the Holder’s name on the books of the Company during the Lock-Up
Period and for such additional time as the Committee determines appropriate in
its reasonable discretion. Any certificates representing the Stock delivered to
the Holder shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 

•        This Grant Notice does not confer upon the Holder any right to continue
as an employee or service provider of the Employer or any other member of the
Company Group.

 

•        This Grant Notice shall be construed and interpreted in accordance with
the laws of the State of Delaware, without regard to the principles of conflicts
of law thereof.

 

•        The Holder and the Company acknowledge that the Options are intended to
be exempt from Section 409A of the Code, with the Exercise Price intended to be
at least equal to the “fair market value” per share of Stock on the Date of
Grant. Since shares are not traded on an established securities market, the
Exercise Price has been based upon the determination of Fair Market Value by the
Board in a manner consistent with the terms of the Plan. The Holder acknowledges
that there is no guarantee that the Internal Revenue Service will agree with
this valuation, and agrees not to make any claim against the Company, the Board,
the Company’s officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low or that the Options are not
otherwise exempt from Section 409A of the Code.

 

-9-



--------------------------------------------------------------------------------

 

  

•      The Holder agrees that the Company may deliver by email all documents
relating to the Plan or these Options (including, without limitation, a copy of
the Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). The Holder also agrees that
the Company may deliver these documents by posting them on a website maintained
by the Company or by a third party under contract with the Company. If the
Company posts these documents on a website, it shall notify the Holder by email
or such other reasonable manner as then determined by the Company.

Representations and Warranties of the Holder:    The Holder hereby represents
and warrants to the Company that:   

•        The Holder understands that the Stock has not been registered under the
Securities Act, nor qualified under any state securities laws, and that it is
being offered and sold pursuant to an exemption from such registration and
qualification based in part upon the Holder’s representations contained herein;
the Stock is being issued to Holder hereunder in reliance upon the exemption
from such registration provided by Section 4(2) of the Securities Act for
transactions by an issuer not involving any public offering, and in connection
therewith, the Holder acknowledges the Holder’s status as an “accredited
investor” within the meaning of Rule 501 promulgated under the Securities Act;

  

•        The Holder is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act and has such knowledge and experience in
financial and business matters that the Holder is capable of evaluating the
merits and risks of the investment contemplated by this Grant Notice, and the
Holder is able to bear the economic risk of this investment in the Company
(including a complete loss of this investment);

  

•        Except as specifically provided herein or in the Plan, the Holder has
no contract, undertaking, understanding, agreement, or arrangement, formal or
informal, with any person to sell, transfer, or pledge all or any portion of his
or its Stock, and has no current plans to enter into any such contract,
undertaking, understanding, agreement, or arrangement;

 

-10-



--------------------------------------------------------------------------------

 

 

•        The Holder has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, article, or any other form
of advertising or general solicitation as to the Company’s sale to the Holder of
the Stock;

 

•        The Holder is familiar with the business and operations of the Company
and has been afforded full and complete access to the books, financial
statements, records, contracts, documents, and other information concerning the
Company and its proposed activities, and has been afforded an opportunity to ask
such questions of the Company’s agents, accountants, and other representatives
concerning the Company’s proposed business, operations, financial condition,
assets, liabilities, and other relevant matters as he or it has deemed necessary
or desirable, and has been given all such information as has been requested, in
order to evaluate the merits and risks of the investment contemplated herein;

 

•        The Holder has been informed that the shares of Stock are restricted
securities under the Securities Act and may not be resold or transferred unless
the shares of Stock are first registered under the federal securities laws or
unless an exemption from such registration is available; and

 

•        The Holder is prepared to hold the shares of Stock for an indefinite
period and that the Holder is aware that Rule 144 as promulgated under the
Securities Act, which exempts certain resales of restricted securities, is not
presently available to exempt the resale of the shares of Stock from the
registration requirements of the Securities Act.

[Signatures to appear on the following page.]

 

-11-



--------------------------------------------------------------------------------

 

THE UNDERSIGNED HOLDER ACKNOWLEDGES RECEIPT OF THIS GRANT NOTICE AND THE PLAN,
AND AS AN EXPRESS CONDITION TO THE GRANT OF OPTIONS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS THIS GRANT NOTICE AND THE PLAN.

 

IGLOO HOLDINGS CORPORATION

     HOLDER

By:

 

/s/ Mason Slaine

    

/s/ Vincent Chippari

  Signature      Signature

Title:

 

President and Chief Executive Officer

     Date: 10/25, 2010

Date: 10/25, 2010

    

[Signature Page to Chippari Option Grant Notice and Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

                 , 20    

Igloo Holdings Corporation

Attn: [                    ]

Re: Notice of Exercise

 

1. By delivery of this Notice of Exercise to Igloo Holdings Corporation
(the “Company”), I am irrevocably electing to exercise Options to purchase
shares of Stock granted to me under the Company’s 2010 Stock Incentive Plan (the
“Plan”).

 

2. The number of shares of Stock I wish to purchase by exercising my Options is
                    .

 

3. The applicable purchase price (or exercise price) is $             per share,
resulting in an aggregate purchase price of $             (the “Aggregate
Purchase Price”).

 

4.

I am satisfying my obligation to pay the Aggregate Purchase Price by:1

 

  ¨ Delivering to the Company, with this Notice of Exercise, an amount equal to
the Aggregate Purchase Price in immediately available United States dollars, or
by certified or bank cashier’s check.

 

  ¨ Authorizing the Company, through this Notice of Exercise, to effectuate a
“net exercise,” pursuant to which I will receive the number of shares of Stock
exercised (as set forth in paragraph 2 above), reduced by the number of shares
equal to the Aggregate Purchase Price divided by the Fair Market Value per share
on the date of exercise.

 

5. To satisfy the applicable withholding taxes:

 

  ¨ I have enclosed an amount equal to the applicable withholding taxes in
immediately available United States dollars, or by certified or bank cashier’s
check.

 

  ¨ I elect to have such amount satisfied by the use of shares of Stock such
that the number of shares I receive upon exercise will be reduced (or further
reduced if net exercise was chosen above) by a number of shares with an
aggregate Fair Market Value on the date of exercise equal to any federal, state,
and local income or other taxes required by law to be withheld by the Company.

 

6. I hereby agree to be bound by all of the terms and conditions set forth in
the Plan and any Grant Notice and Agreement pursuant to which the Options were
granted. If I am not the person to whom the Options were granted by the Company,
proof of my right to purchase the shares of Stock is enclosed.

 

 

1

If you wish to use any method of exercise other than in immediately available
funds in United States dollars, or by certified or bank cashier’s check, you
must receive the prior written approval of the Committee or its designee
approving such method of exercise.

 

A-1



--------------------------------------------------------------------------------

 

7. I have been advised to consult with any legal, tax, and financial advisors I
have chosen in connection with the purchase of the Stock.

 

Dated:                     

     

*____________________________________________________


     

 

(Optionee’s signature)

      (Additional signature, if necessary)

 

     

 

(Print name)

      (Print name)

 

     

 

 

     

 

(Full address)

      (Full address)

 

* Each person in whose name Stock is to be registered must sign this Notice of
Exercise. (If more than one name is listed, specify whether the owners will hold
the Stock as community property or as joint tenants with the right of
survivorship).

 

A-2